DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment

The Amendment filed 20MAY2020 has been entered. Claims 1 – 15 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 20MAY2020 have been fully considered. While the 35 U.S.C. §§ 101 and 112 Rejections have been withdrawn, argument as to the U.S.C. § 103 Rejections are not persuasive:

Argument 1: “The Office Action indicates the invention of Claims 1 to 15 under 35 U.S.C. 101 as covering embodiments that are non-statutory subject matter because the claim is directed to a form of non-transitory tangible media per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. Applicant respectfully submits that the present amendments overcome the current rejection under section 101”.
Response 1: based on the amendment the Rejection is withdrawn.

Argument 2: “The Office Action rejected Claims 1, 2, 4 to 7, 9 to 12, 14, and 15 on the grounds of statutory double patenting as being unpatentable over Claims 1 to 9 of U.S. Patent No. 10,484,051. For purposes of advancing the prosecution of this application, Applicants have elected to overcome this ground of rejection through the enclosed Terminal Disclaimer.”
Response 2: based on the amendment the Rejection is withdrawn.

Argument 3: “The Office Action rejected Claims 6 and 11 under 35 U.S.C. H 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant respectfully submits that the amendments to Claims 6 and 11 provide appropriate correction to the issues raised in the Office Action. Applicant also notes that Claims 6 and 11 are amended for grammatical purposes and for placing the claims in a preferable form.”
Response 3: based on the amendment the Rejection is withdrawn.
 
Argument 4: “Applicant respectfully submits that the rejection does not clearly articulate which disclosure of Gardner allegedly discloses the claimed parameter information. Applicant notes that the disclosure of Gardner generally describes the use of datasets, Applicant submits that the rejection does not specify which of the data in Gardner’s datasets allegedly corresponds to the claimed parameter information. The cited paragraphs [0020], [0023], [0025], [0028], and [0032] and Figures 4 and 5, although they disclose identification information, do not specifically disclose parameter information that is received in addition to the identification information.
Further, the Office Action cites Gardner as allegedly disclosing “an execution section configured to execute the application corresponding to the identification information using the parameter information” as recited in independent Claim 1. Office Action, pages 11 and 12. The Office Action cites paragraph [0025] as teaching this element, but as discussed above, the rejection fails to clearly articulate any disclosure of Gardner alleged to correspond to the claimed parameter information.”
Response 4: the Examiner respectfully disagrees that GARDNER does not disclose - or that the recited paragraph are not clear in disclosing - “parameter information.”
Claim 1 e.g., claims/requires (in part):

a transmitted message receiver section configured to receive … parameter information relating to the application to be executed 

As cited, GARDNER ¶¶ 0023 & 0028 and Fig. 4 (which itself – particularly illustrated “summary file 72” - is further described in – at least - ¶¶ 0029, 0030, 0036 - 0039) disclose (in part):
 
The servers 16,30,32 may have software applications, patches, files, keys, graphics data, compression algorithms, and any type of general data, collectively referred to hereinafter as "datasets," resident thereupon that can be accessed by the wireless devices 12,18,20,22. [¶ 0023] 

The present invention allows the creation of "summary files" of the versions of some or all datasets resident on the wireless device 12,18,20,22 or download server, such as application download server 16.  As shown in FIG. 4, the download server 16,30,32 preferably maintains a download server dataset update summary file 70, and the wireless device 12,18,20,22 will maintain dataset version summary file 72 that contain or reference some or all files on the server or computer platform 50 respectively. [¶ 0028]


It is first noted that no explicit claim or requirements for either “identification information“ or “parameter information” or how they differ is found. No specific “parameters” are claimed/required, and no explicit relationship is claimed/required. As such, “parameter information” is interpreted as any information that, in any way, shape, or form, has an (unspecified) relationship to the application (See e.g., MPEP § MPEP 2111 CLAIM INTERPRETATION; BROADEST REASONABLE INTERPRETATION (BRI) and § 2173.01 INTERPRETING THE CLAIMS). Without claim/requirement to the contrary, “parameters” are not e.g., interpreted as an explicit claim/requirement for information (e.g., data) that, in any way, shape, or form is required to be used by the application.
More specific to the argued “dataset,” GARDNER discloses in at least ¶ 0028 and explicitly illustrates in e.g., cited Fig. 4 a “dataset version summary file 72.” Fig. 4 clearly illustrates that “dataset 72” contains both identification information for identifying an application (i.e., an application “chess”) and parameter information relating to the application (i.e., a version of the chess application “chess v 10”). That is, GARDNER citations clearly disclose “parameter information … in addition to the identification information.”
It is lastly noted that GARDNER ¶ 0025 was cited to disclose the required device structure, not disclosure of “parameter information” per se (see above paragraphs).
Therefore, the 35 U.S.C. § 103 Rejection (below) is unchanged and maintained.

Information Disclosure Statement

Regarding the 20DEC2018 Information Disclosure Statement (IDS), the cited  Publication Number (2001/019,4349) of the U.S. Patent Application Publications Cite No 8 to TANAKA is believed to be in error. The Examiner notes that the same Publication was also (correctly) cited in the 27APR2016 IDS in the parent application (14/508,106) as 2002/019,4349.
Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis                                                                                                                                 for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 3, 6 – 8, and 11 - 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0068724 to GARDNER et al. (hereinafter “GARDNER”) in view of U.S. Patent 5960204 to YINGER et al. (hereinafter “YINGER”).

Regarding Claim 1 (previously presented), GARDNER discloses a portable terminal device capable of connecting to a server device through a communication network (wireless network providing communication between different wireless devices, , the portable terminal device comprising:
a transmitted message receiver section configured to receive identification information for identifying an application and parameter information 
relating to the application to be executed (systems and methods whereby the datasets, such as applications, information and other data, resident on a wireless device can be updated with the most recent version of the dataset resident on a download server that the wireless device is connected to … determination as to whether more recent versions of the wireless device resident datasets are present on the download server. [¶ 0020] … The servers 16,30,32 may have software applications, patches, files, keys, graphics data, compression algorithms, and any type of general data, collectively referred to hereinafter as "datasets," resident thereupon that can be accessed by the wireless devices 12,18,20,22. [¶ 0023] … The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32. [¶ 0025] … The system 10 thus selectively updates the versions of stored datasets on a wireless device 12,18,20,22 attempting to communicate with at least one download server (application download server 16) across the wireless network 14, through the computer platform 50 of the wireless device comparing the version of each specific resident dataset listed in the resident dataset version summary file 72 with the version of the downloadable dataset resident on the download server, preferably stored in a download server dataset update summary 70, to thereby determine if the version of the wireless device resident dataset is different from the version of the download server resident dataset. [¶ 0028] … the download server … preferably maintains a download server dataset update summary file 70 …  that contain or reference some or all files on the server.  [¶ 0028 illustrated in Fig. 4] … If there is a download server dataset update summary file 70 present at decision 82, then the download server dataset update summary file 70 is retrieved by the wireless device. [¶ 0032 illustrated in Fig. 5]);
an application determination section configured to determine whether the application corresponding to the identification information exists in the portable terminal device (creation of "summary files" of the versions of some or all datasets resident on the wireless device … As shown in FIG. 4 … the wireless device … will maintain wireless device dataset version summary file 72 that contain or reference some or all files on … computer platform 50.  [¶ 0028] … The system 10 thus selectively updates the versions of stored datasets on a wireless device … attempting to communicate with at least one download server … across the wireless network 14, through the computer platform 50 of the wireless device comparing the version of each specific resident dataset listed in the resident dataset version summary file 72 with the version of the downloadable dataset resident on the download server, preferably stored in a download server dataset update summary 70, to thereby determine if the version of the wireless device resident dataset is different from the version of the download server resident dataset. [¶ 0029]);
an application storage section configured to store an application transmitted by the server device (upon determining the version of the wireless device resident dataset is different from the version of the download server resident dataset, the computer platform 50 of the wireless device can download the download server resident dataset to overwrite the old version of the application or data resident and be executable on the wireless device. [¶ 0029])
an application storage section configured to store the application transmitted by the server device (The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32.  The computer platform 50 may also include an application-specific integrated circuit ("ASIC") 52, or other processor, microprocessor, logic circuit, or other data processing device.  The ASIC 52 or other processor executes the application programming interface ("API") layer 54 that interfaces with any resident programs in the memory 56 of the wireless device.  The memory can be comprised of read-only or random-access memory (RAM and ROM), EPROM, EEPROM, flash cards, or any memory common to computer platforms.  The computer platform 50 also includes a local database 58 that can hold the software applications, file, or data not actively used in memory 56, such as the software applications or downloaded from the application download server 16. [¶ 0025]); and
an execution section configured to execute the application corresponding to the identification information using the parameter information The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32.  The computer platform 50 may also include an application-specific integrated circuit ("ASIC") 52, or other processor, microprocessor, logic circuit, or other data processing device.  The ASIC 52 or other processor executes the application programming interface ("API") layer 54 that interfaces with any resident programs in the memory 56 of the wireless device.  The memory can be comprised of read-only or random-access memory (RAM and ROM), EPROM, EEPROM, flash cards, or any memory common to computer platforms.  The computer platform 50 also includes a local database 58 that can hold the software applications, file, or data not actively used in memory 56, such as the software applications or downloaded from the application download server 16. [¶ 0025]).

GARDNER further discloses:
an application transmission request generation section configured to generate a request for transmission of the identified application from the server device to the portable terminal device if the application determination section determines that said application … in the portable terminal device [is old] (upon determining the version of the wireless device resident dataset is different from the version of the download server resident dataset, the computer platform 50 of the wireless device can download the download server resident dataset to overwrite the old version of the application or data resident and be executable on the wireless 

The Examiner notes that as no clear unambiguous definition for “application” is found in the present disclosure, different versions/revisions of a given named application can, themselves, be interpreted as different “applications.” As generally understood by Persons Of Skill In The Art (POSITA), a software application (i.e., “app,” or “application”) refers to a set of instructions or code written in a program for executing a task or an operation in a computer. Regardless, in the spirit of the present invention, GARDNER does not explicitly discloses, or is not relied on to disclose that the application does not exist in the portable terminal device
However, in the same field of endeavor, YINGER teaches:
an application transmission request generation section configured to generate a request for transmission of the application from the server device to the portable terminal device if the application determination section determines that the application does not exist in the portable terminal device (In response to a client computer receiving a request from a user to run an application, the client computer determines whether the application exists on the client computer.  In response to the application existing on the client computer, the client computer runs the application.  Otherwise, if the desired application is available on a server computer, the server computer automatically installs the application on the client computer, which then automatically executes the application after installation. [Column 1 Lines 59 - 67] … The menu driver 260 is an executable component that is loaded into the memory 150 of the client computer 120 from the storage device 155 through the bus 140.  The menu driver 260 is used to launch, i.e., initiate the execution of, the application module through the central processing unit 145 after it is selected from a menu on the client computer 120 and loaded into the memory 150.  Upon initiating execution of the selected application package, the menu driver calls the appropriate dynamic link libraries ("DLLs") associated with the selected application module, as described below.  The application check unit 265 is a component that checks to see whether the selected application module resides on the client computer 120 and if the selected application module does reside on the client computer 120, whether the most current version of the application modules are on the client computer 120.  The local application repository 270 is where the application packages, including the application modules, are stored on the client computer 120.  The local version repository 275 is where application module version information is stored on the client computer 120. [Column 5 Lines 39 - 58]). 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine the teaching of GARDNER with that of YINGER for advantage of a more reliable and efficient system and method for installing and updating applications on a client computer. (YINGER: Column 1 Lines 44 - 46)

Regarding Claim 2 (original), the combination of GARDNER and YINGER teaches the portable terminal device of Claim 1.
GARDNER further discloses further comprising a display section (The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32. [¶ 0025] … The wireless device, such as cellular telephone 12, can access and download many types of applications, such as games and stock monitors, or simply data such as news and sports-related data.  The downloaded data can be immediately displayed on the display or stored in the local database 58 when not in use. [¶ 0026])

Regarding Claim 3 (original), the combination of GARDNER and YINGER teaches the portable terminal device of Claim 2.
GARDNER further discloses wherein the display section is configured to display a result of execution of the application corresponding to the identification information (The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32. [¶ 0025] … The wireless device, such as cellular telephone 12, can access and download many types of applications, such as games and stock monitors, or simply data such as news and sports-related data.  The downloaded data can be immediately displayed on the display or stored in the local database 58 when not in use. [¶ 0026]. The Examiner notes that 

Regarding Claim 6 (currently amended), the features of Claim 6 are essentially the same as the  features of the portable terminal device of Claim 1 performing the application providing method of Claim 6. Therefore, Claim 6 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 7 (original), the features of Claim 7 are essentially the same as Claim 2 with the method of Claim 6 performed by the device of Claim 1 above. Therefore, Claim 7 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 8 (original), the features of Claim 8 are essentially the same as Claim 3 with the method of Claim 6 performed by the device of Claim 1 above. Therefore, Claim 8 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 11 (currently amended), the features of Claim 11 are essentially the same as Claim 1 with GARDNER further disclosing a non-transitory computer readable medium storing instructions (a program resident in a computer readable medium, where the program directs a wireless device having a computer platform to perform the inventive steps of the method. The computer readable medium can be the memory 56 of the computer platform 50 of the cellular telephone 12, or other 

Regarding Claim 12 (currently amended), the features of Claim 12 are essentially the same as Claim 2 with the computer readable medium storing instructions of Claim 11 performed by the device of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 13 (currently amended), the features of Claim 13 are essentially the same as Claim 3 with the computer readable medium storing instructions of Claim 11 performed by the device of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 3.

Claims 4, 5, 9, 10, 14, and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARDNER in view of YINGER and U.S. Patent 6151708 to PEDRIZETTI et al. (hereinafter “PEDRIZETTI”).

Regarding Claim 4 (original), the combination of GARDNER and YINGER teaches the portable terminal device of Claim 2.
The combination of GARDNER and YINGER does not explicitly teach, or is not relied on to teach wherein the display section is configured to display an indication that the application is being received by the portable terminal device.
 teaches wherein the display section is configured to display an indication that the application is being received by the portable terminal device (If the user then selects Install 618, the user sees FIG. 6E.  Shown is a status meter 620 indicating the percentage of completion for downloading the upgrade data. (Column 9 Lines 15 - 17)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine the teaching of GARDNER and YINGER with that of PEDRIZETTI for advantage of identifying a file or set of files sharing a particular characteristic, and in particular, identifying such files while minimizing data transfer over a low-bandwidth communications pathway. (Column 1 Lines 6 - 9)
 
Regarding Claim 5 (original), the combination of GARDNER, YINGER, and PEDRIZETTI teaches the portable terminal device of Claim 4.
While GARDNER does not explicitly disclose, or is not relied on to disclose, PEDRIZETTI further teaches wherein the application is executed according to an input by a user for executing the application (Once the application module or updates are installed on the client computer 120, the selected application module is loaded 335 into the memory of the client computer 120 and executed 360 by the menu driver 260 for the user. [Column 6 Lines 29 – 33] … An advantage of the present invention is that an application module that has been selected at the client computer 120, but does not reside or is not a current version at the client computer 120, may be installed and executed on the client computer 120 without having to halt processing of the request or 
Motivation to combine the teaching of GARDNER and YINGER with that of PEDRIZETTI given in Claim 4 above.

Regarding Claim 9 (original), the features of Claim 9 are essentially the same as Claim 4 with the method of Claim 6 performed by the device of Claim 1 above. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 10  (original), the features of Claim 10 are essentially the same as Claim 5 with the method of Claim 6 performed by the device of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 14 (currently amended), the features of Claim 14 are essentially the same as Claim 4 with the computer readable medium storing instructions of Claim 11 performed by the device of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 15 (currently amended), the features of Claim 15 are essentially the same as Claim 5 with the computer readable medium storing instructions of Claim 11 performed by the device of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.


/ERNEST G TACSIK/

Examiner, Art Unit 2644